Citation Nr: 1111874	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the legs, to include as secondary to exposure to Agent Orange or other herbicide agents.

2.  Entitlement to service connection for a skin disorder of the feet, to include as secondary to exposure to Agent Orange or other herbicide agents.

3.  Entitlement to service connection for a disorder of the toenails, to include as secondary to exposure to Agent Orange or other herbicide agents.

4.  Entitlement to a rating in excess of 20 percent for prostatitis, prior to May 15, 2009.

5.  Entitlement to a rating in excess of 40 percent for prostatitis, from May 15, 2009.

6.  Entitlement to a rating in excess of 10 percent for post-operative internal derangement of the right knee. 

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

8.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active service from October 1966 to January 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2005 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These decisions denied service connection for the skin disorders claimed as secondary to Agent Orange exposure, awarded a 20 percent rating for prostatitis, awarded separate 10 percent ratings for post- operative residuals of internal derangement of the right knee and degenerative joint disease of the right knee, denied continuation of the 10 percent rating for internal derangement of the right knee with arthritis (rated as one disability), and continued the Veteran's noncompensable rating for his service-connected headaches.  

In a February 2009 decision, the Board dismissed the issue of entitlement to continuation of the 10 percent rating for internal derangement of the right knee with arthritis (rated as one disability) from June 2005.  The issues of entitlement to service connection for bilateral leg, foot and toe disorders secondary to Agent Orange exposure and of increased ratings for prostatitis, internal derangement of the right knee, degenerative joint disease of the right knee, headaches, were remanded.  

In a May 2010 decision, the RO granted an increased rating for prostatitis of 40 percent effective May 15, 2009; hence the characterization of that issue as two issues on the front page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran had combat service.  

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

3.  The Secretary of VA has not specifically determined that there is a positive association between herbicide exposure and his diagnosed tinea, dermatophytosis, and onychomycosis.

4.  The Veteran's diagnosed tinea, dermatophytosis, and onychomycosis are attributable to service.  

5.  Prior to May 15, 2009, the Veteran's prostatitis did not result in albumin constant or recurring with hyaline and granular casts in red blood cells nor did it cause transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101; he did not use absorbent materials; he did not have a daytime voiding interval of less than one hour, or awakening to void five or more times per night; he did not require intermittent or continuous catheterization.

6.  From May 15, 2009, the Veteran's prostatitis did not result in constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 based on renal dysfunction; he did not absorbent materials which had to be changed more than four times per day.  

7.  The Veteran's post-operative internal derangement of the right knee did not result in moderate lateral instability or subluxation.  

8.  The Veteran's degenerative joint disease of the right knee did not result in any limitation of extension; his flexion was not limited to 30 degrees or the functional equivalent thereof.  

9.  As of May 15, 2009, the Veteran's headaches resulted in the equivalent of characteristic prostrating attacks occurring on an average once a month over last several months, but were not completely prostrating with prolonged attacks productive of severe economic inadaptability; prior to May 15, 2009, the Veteran did not have prostrating attacks.


CONCLUSIONS OF LAW

1.  A skin disability characterized as tinea, dermatophytosis, and onychomycosis may not be presumed to be the result of herbicide exposure during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A skin disability, characterized as tinea, dermatophytosis, and onychomycosis, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  Prior to May 15, 2009, the criteria for a rating in excess of 20 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 7527 (2010).

4.  From May 15, 2009, the criteria for a rating in excess of 40 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 7527 (2010).

5.  The criteria for a rating in excess of 10 percent for post-operative internal derangement of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2010).

6.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2010).

7.  The criteria for a compensable rating for headaches prior to May 15, 2009 have not been met, and the criteria for a rating of 30 percent, but no more, for headaches from May 15, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters dated in February 2005 and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


In addition, the case was remanded to ensure that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection for Skin Disorders of the Legs, Feet, and Toenails,
to include as due to Agent Orange or Other Herbicide Agents

VA law and regulations provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence. Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include hepatobiliary cancers, nasal/nasopharyngeal cancer, bone cancer, female reproductive cancers, breast cancer, renal cancer, testicular cancer, leukemia, abnormal sperm parameters and infertility, cognitive and neuropsychiatric disorders, motor/coordination dysfunction, chronic peripheral nervous system disorders, metabolic and digestive disorders, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, gastrointestinal tumors, bladder cancer, brain tumors, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

Recent action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  

With respect to his claims of service connection for a skin disorder of the legs, feet and toenails, the Veteran contends that he experienced a fungus-like condition in service and has self-treated it since service separation.  The Veteran testified that he first experienced this fungus-like rash sometime in 1973 or 1974.  He stated that these rashes would come and go, and the symptoms worsened upon perspiration.  Consistent with the Veteran's testimony, there is no evidence that the Veteran was treated for a skin disorder in service.  There is no diagnosis of chloracne or other acneform diseases consistent with chloracne,

Further, post-service treatment records are generally devoid of any treatment for a skin disorder or toe condition.  See July 1991 VA examination report.  However, the Veteran has described the intermittent nature of the skin disorder and the Court has recognized the nature of skin disorders which have active and inactive stages.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In a January 2006 VA treatment record, the Veteran was noted to have discoloration of the toenails and peridigital skin rashes on his lower extremities.  He was diagnosed as having onychomycosis.  There are no further treatment records related to these claimed disorders.  A May 2009 private record noted that the Veteran had dermatophytosis.

In the Board's prior remand, it was noted that the Veteran contends that he self-treated for skin and toe problems while in service and contends that he has experienced the same symptoms since service discharge.  The Board pointed out that the Veteran is competent to assert the onset of his skin and toe problems.  He was noted as having onychomycosis of the toes and lower extremities, although he had denied receiving formal treatment for this disorder.  As such, the Board remanded this case for a VA examination to be scheduled and an opinion obtained as to the Veteran's current disorder and whether this disorder is attributable to his period of active service. 

In May 2009, the Veteran was afforded his requested VA examination.  At that time, the Veteran reported that he had rashes on his buttocks which were continuous and constant.  He related that it occasionally spread to the right thigh and groin.  The diagnosis was tinea of both buttocks.  

The Veteran does not currently have and has never had a diagnosis of chloracne or other acneform diseases consistent with chloracne.  Thus, he does not have a disability which has been determined to be related to herbicide exposure including Agent Orange exposure and service connection is not warranted for that claimed disability on that basis.

The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service Connection on a Direct Basis

The Board notes that where a combat wartime veteran alleges he/she suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran does not assert that claimed disability was incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two of the three elements required for service connection under 38 C.F.R. § 3.303(b): (1) that the condition was "noted" in service, and (2) evidence of post-service continuity of the same symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The third element, evidence of a relationship between the present disability and the postservice symptomatology, may be established through lay testimony if the relationship and the disability are capable of lay observation.  See id; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, laypersons are not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007): see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The VA examiner, in May 2009, opined that the Veteran's tinea of both buttocks was less likely than not related to military service since the examiner could not find that any rashes were treated in service.  As pointed out by the Veteran's representative, there is no evidence that his lower extremities were examined, as requested by the Board.  However, the Veteran has furnished color photographs of an apparent skin disorder, consistent with that described on the VA examination, that it was also located not only on the buttocks, but the penis and testicles, legs, feet, and toenails.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  

In this case, the Board finds credible the Veteran's competent testimony that he has had a skin disorder which has been present since service.  He described it as being intermittent and admitted that he did not seek medical attention.  The lack of contemporaneous medical evidence is relevant; however, the mere lack of such evidence may not be sole basis for discrediting the lay evidence.  Buchanan.  

The VA examiner basically rendered an opinion based on the lack of inservice evidence.  However, this opinion did not therefore consider the competent and credible lay evidence nor the Veteran's combat status.  

In considering claims of veterans who engaged in combat, the adverse effect of not having an official report of an inservice injury or disease can be overcome by satisfactory lay or other evidence which shall be sufficient proof of service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  These veterans may prove service connection by "satisfactory lay or other evidence" even in the absence of official records.  Section 1154(b) relaxes evidentiary standards so that "satisfactory lay or other evidence" can be used by combat veterans to demonstrate incurrence or aggravation of a disability in service.  See Caluza.  In Collette, the United States Court of Appeals (Court) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether a veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then this veteran has produced "satisfactory evidence" to satisfy the first requisite step of analysis under the stated provision.  This determination requires the credibility of a veteran's evidence to be judged standing alone and not weighed against contrary evidence.

In the second step, the VA must then determine if the proffered evidence is consistent with the circumstances, conditions, or hardships of such service, again without weighing a veteran's evidence with contrary evidence.  If these two inquiries are met, the Secretary "shall accept" a veteran's evidence as "sufficient proof of service-connection," even if no official record of such incurrence exists.  At this point a factual presumption arises that the alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to weigh evidence contrary to that which established the presumption of service connection.  If the VA meets its burden of presenting "clear and convincing evidence to the contrary," the presumption of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, applies only to the second element of service connection under the Caluza test; that is, whether an injury or disease was incurred or aggravated in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting the disability to service.  Caluza; Collette.  

The Veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  His own statements are competent and the Board finds them to be credible.  In addition, his personal lay evidence is consistent with the circumstances, conditions, or hardships of his service.  The only contrary evidence in this case is the lack of any treatment.  However, the Board finds that this essential lack of evidence is overcome in this case by the Veteran's competent and credible statements.  Also, the application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a skin disorder diagnosed as tinea, dermatophytosis, and onychomycosis is warranted.  The Board recognizes that the skin disorder affects more than just the legs, feet, and toenails, but his claim encompasses all areas affected.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Prostatitis

In an August 1991 rating decision, service connection was granted for prostatitis and a noncompensable rating was assigned under Diagnostic Code 7527.  In a June 2005 rating decision, the disability rating was increased to 20 percent effective January 20, 2005.  In a May 2010 decision, the RO granted an increased rating for prostatitis of 40 percent effective May 15, 2009.  The Veteran requests a higher rating prior to May 15, 2009, and thereafter, for increased urinary symptoms.  

A November 2004 private physician report showed that the Veteran was treated for testicular pain.  He reported that he had been having some dysuria, testicular pain, suprapubic discomfort, urgency, frequency, and hesitancy.  His urinalysis was unremarkable.  He was noted to have had a similar episode the prior month, was treated with Levaquin, and it resolved.  Physical examination revealed a tender Grade I slightly congested prostate.  Otherwise, it was unremarkable.  The pertinent diagnosis was prostatitis.  

In May 2005, the Veteran was afforded a VA genitourinary examination.  The Veteran stated that he was not taking any routine or daily medications, but was periodically put on antibiotics.  There had not been any surgeries.  Currently, he complained of intermittent testicular and penile pain, occasional penile discharge, burning with urination, and some radiation to the low back with low back pain.  He reported having frequent urination, about every 2 hours during the day and 2-3 times per night.  He also related that he had some urinary urgency and hesitancy as well as a feeling of retention after urinating.  He indicated that he had some post-urinary dribbling and a decreased stream.  The Veteran stated that a transurethral proctectomy was recommended, but he had thus far declined.  He was continent of urine and did not have to wear a pad.  The Veteran indicated that he missed about 2 days per month from work due to his prostate pain.  Examination revealed normal male genitalia.  There was some tenderness to the testes, but there were no masses or enlargements.  During the rectal examination, the examiner could not completely reach the prostate, but the part that could be palpated was normal and smooth.  The diagnosis was chronic prostatitis with intermittent prostatic infections and lower urinary tract infections.  He also had obstructive urinary symptoms.  It was noted that he was no receiving any chronic suppressive treatment or any treatment to improve radiation.  

In January 2006, the Veteran was seen on an outpatient basis by VA.  It was noted that he had chronic prostatitis.  At that time, he reported that he did not have frequent nighttime urination, difficulty urinating, bloody urine, r pain with urine.  

In June 2007, the Veteran was afforded another VA examination.  The Veteran reported ongoing symptoms now of urinary frequency, urinating 3 times per night, dribbling after he thought that he had emptied his bladder, and increased residual urine.  He stated that on a catherization, he had a small amount of residual urine in the bladder.  The Veteran reported that he took Flomax.  He did not describe any burning, discomfort, or recent treatment with antibiotic.  He had no chills, fever, or swelling of the scrotum which occurred with epididymitis.  The Veteran had Grade I benign prostatic hypertrophy.  His urinalysis was normal.  Physical examination revealed normal genitals with no tenderness or swelling in the scrotum.  Rectal examination revealed a mildly enlarged, diffuse, symmetrical, rubbery, nontender prostate with no evidence of swelling and no masses in the rectum.  The diagnosis was benign prostatic hypertrophy.  The examiner noted that the Veteran's symptoms were now primarily due to benign enlargement of the prostate, a condition occurring mostly in males over the age of 50 to 60 years.  This condition was not related to his previous prostate infections.  He did not appear to have a current prostate infection.  

Thereafter, the Veteran submitted internet information regarding prostate enlargement and benign prostatic hyperplasia.

In February 2009, the Board remanded this case and requested that the Veteran be afforded a new examination.  This examination was conducted May 15, 2009.  At that time, it was noted that the Veteran was currently taking Flomax and Uroxatral at bedtime.  He also would take antibiotics for flare-ups for urinary tract infections due to his bladder not emptying properly.  In the past year, the Veteran had 3-4 urinary tract infections.  Currently, he had dysuria and frequent urination of 10-12 times per day and 5-6 times per night.  He also had constant urgency.  He had stress incontinence with coughing or sneezing and would dribble.  He experienced leakage after he had just finished urinating.  He occasionally wore a diaper; it varied how many he wore per week, about 1-2, with none at night.  There was no hematuria, stones, dilations, or catherization.  In the past 10 years, he had done voiding tests which showed that the bladder was not emptying well.  He was diagnosed with an enlarged prostate, but did not have surgery.  There was neither renal dysfunction nor surgery on any part of the urinary tract.  He had not had any hospitalization.  There was no affect on his occupation because he was not employed.  It did affect his daily activities because he had to go to the bathroom frequency.  There was no dialysis, lethargy, anorexia, weight change, weakness, testicular atrophy, or genitourinary malignancy.  His BUN and creatinine were normal.  Physical examination revealed a normal prostate with negative hemoccult with control.  The diagnosis was chronic prostatitis with benign prostatic hypertrophy, currently on Flomax and Uroxatral, as well as antibiotics for urinary tract infections.  The examiner again articulated the current complaints.  

Under the applicable criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.

38 C.F.R. § 4.115a states that renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101 warrants a 60 percent rating.  Albumin constant or recurring with hyaline and granular casts in red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 wants a 30 percent rating.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  A 40 percent rating is assigned where the absorbent materials must be changed two to four times per day.  Voiding dysfunction which requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  

As to urinary frequency, a daytime voiding interval of less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  A 20 percent rating is assigned for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A rating in excess of 40 percent is not available for urinary frequency.  

Obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

Evaluation Prior to May 15, 2009

Prior to May 15, 2009, the Veteran's prostatitis did not result in albumin constant or recurring with hyaline and granular casts in red blood cells, nor did it cause transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

Although the Veteran had voiding dysfunction, it did not require absorbent materials to be worn and changed two to four times per day.  The Veteran did not use absorbent materials.  The Veteran also had urinary frequency, but it was not the extent of a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  In 2005, he reported having frequent urination, about every 2 hours during the day and 2-3 times per night.  In 2006, he reported urinating 3 times per night.  

The Veteran also described obstructed voiding characterized by urinary retention, but only one catherization was described; he did not require intermittent or continuous catheterization.

Accordingly, the Veteran did not meet the criteria for a higher rating prior to May 15, 2009.  

Evaluation from May 15, 2009

As of that date, in order for a higher rating to be warranted, the evidence would have to show constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101, based on renal dysfunction.  The Veteran did not have these kidney problems.  

With regard to voiding dysfunction, the Veteran should have to have continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The Veteran did not use absorbent materials with such frequency.  

With regard to urinary frequency or obstructed voiding, higher ratings are not available.  

Accordingly, a rating in excess of 40 percent is not warranted from May 15, 2009.

Right Knee Disabilities

In an August 1991 rating decision, service connection was granted for internal derangement of the right knee, postoperative, with arthritis, and a 10 percent rating was assigned under Diagnostic Code 5010.  In a June 2005 rating decision, that rating was discontinued and the RO assigned separate 10 percent ratings for postoperative internal derangement of the right under Diagnostic Code 5257 and for degenerative joint disease under Diagnostic Code 5010.  

The separate ratings are consistent with VA law, regulations, and policy.  In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  General Counsel has held that if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate rating may only be assigned when there is arthritis and limitation of motion and/or painful motion. Therefore, consideration must be given to whether separate ratings are warranted to reflect disability manifested by instability and subluxation as well as disability manifested by limitation of motion and/or painful motion or limitation of motion and/or painful motion on its own. 

Turning to the evidence in this case, in May 2005, the Veteran was afforded a VA examination.  The Veteran reported swilling of the right knee after activities.  He indicated that he stopped playing basketball about 2 years ago due to the knee pain and swelling.  The Veteran related that he had occasional locking of the knee in extension, but did not have any problems with giving way.  He did not wear a brace or use any ambulatory aides.  He had used Celebrex in the past which had helped his knee pain, but he voluntarily discontinued it because of potential side effects.  The knee pain did not interfere with daily activities.  The Veteran reported that he was a security policeman in an intermittent school as well as a coach.  He noted that the knee pain interfered with his coaching since he had difficulty demonstrating things to the kids.  He missed about 2 days of work per month due to his knee pain.  The school also had severe flights of stairs which caused his right knee to hurt and swell when he used them.  Examination of the right knee revealed no effusion.  There was slight tenderness to form palpation along the medial and lateral joint lines.  The range of motion was pain-free from zero to 115 degrees.  When flexion reached 115 degrees, there were pain and grimacing.  Stability of the knee at 30 degrees of flexion revealed 1+ medial laxity.  The anterior drawer and Lachman's tests were negative.  The McMurray's test was also negative.  The quadriceps muscles showed no atrophy, but there was muscle weakness graded 4/5 secondary to pain.  Repetitive knee motion produced crepitus around the patella.  He noted some increased not pain, but there was no increased knee weakness.  There was also no fatigability or incoordination.  The diagnosis was right knee pain and swelling secondary to degenerative joint disease.  

In June 2007, the Veteran was afforded a VA examination. At that time, he complained of chronic right knee pain, swelling, and instability.  He stated that he had daily pain ranging 5-10 on a scale of 1-10 with 10 being worse.  He stated that flare-up pain was a 10 in intensity and associated with running, prolonged walking or standing, and ascending or descending stairs.  The pain would usually last 4-5 hours.  He also complained of having knee effusion on a daily basis.  He had locking of the knee 2-3 times per week.  He did not use a knee brace.  He would take over the counter Naproxen as needed for severe flare-up pain, but it was only minimally beneficial.  The Veteran indicated that he had been working as a security guard, but was off for the summer and he did not think he would return to that employment as he was unable to tolerate the prolonged physical activity it required.  He was able to perform his activities of daily living, but he had a significant increase in knee pain with the more strenuous activities.  The Veteran walked with no cane, brace, splint, or other assistive device.  He had a minimally antalgic gait, favoring the right leg.  Physical examination revealed a well-healed arthroscopic scar which was well-healed, nontender, and otherwise asymptomatic.  There was 1/3 effusion noted.  The knee appeared arthritic.  There was no ligament laxity.  Lateral McMurray's sign was positive for both pain and click.  The Veteran was able to extend to zero degrees both before and after repetitive motion.  He was able to flexi to 120 degree before repetitive motion, but only to 110 degrees afterwards.  There was no apparent weakness, fatigability, or loss of coordination following 3 repetitions.  The Veteran complained of pain through the entire arc of knee flexion.  X-rays revealed right knee degenerative joint disease.  

In February 2009, the Board remanded this case and requested that the Veteran be afforded a new examination.  This examination was conducted on May 15, 2009.  It was noted that the Veteran had previously undergone a partial meniscectomy.  The Veteran reported constant knee pain which would reach 10/10 on the pain scale.  It averaged about 7-8/10.  It was aggravated by standing 30 minutes or more or walking one block or more.  He related that he had frequent swelling and was told that he needed a total knee replacement.  He took pain medication which helped.  He occasionally wore a brace.  There were no additional limitations with headaches.  The right knee disability interfered with daily activities with standing and walking.  He complained that his right hip, right ankle, and low back hurt.  Physical examination revealed a slightly tender knee which was slightly swollen with crepitus present.  There was full extension of the right knee with pain.  Flexion was to 80 degrees with pain.  There was no laxity or weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive motion times three.  He walked with a limp, favoring the right knee.  The diagnosis was mild degenerative joint disease of the right knee.  

Thereafter, a private examination dated the month before, in April 2009, was received.  Physical examination revealed painful range of motion.  There was significant crepitus throughout the range of motion.  There was no gross instability.  The surgical incisions were well-healed.  He had a 10 degree flexion contracture.  X-rays revealed severe degenerative arthopathy in a tricompartmental fashion with bone-on-bone collapse.  The examiner felt that this was an end-stage condition of the right knee and indicated that a total knee replacement had been discussed.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  The Veteran has had a partial meniscectomy; however, a separate rating based on this procedure is not warranted since he has been assigned a rating based on his limitation of motion for the degenerative joint disease.  

Arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable evaluation where flexion is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, the Veteran has painful flexion and has been assigned a 10 percent rating for painful motion; however, motion has never been limited to 30 degrees or the functional equivalent thereof, even considering DeLuca criteria.  The Veteran remained able to move his right knee on flexion beyond the degrees contemplated in the rating criteria, even with pain and the other DeLuca factors.  

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension is limited to 5 degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In this case, the Veteran always exhibited complete and full extension.  

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has been assigned a 10 percent rating under this code.  He has never exhibited subluxation.  Although he reports instability and some laxity on his May 2005 examination, laxity or lateral instability was not thereafter shown to a moderate degree at any time.  Accordingly a higher rating is not warranted under this code.  

Therefore, a higher rating is not warranted based on his internal derangement or arthritis of the right knee.  

Headaches

In an August 1991 rating decision, service connection for headaches was granted and a non-compensable rating was assigned.  

The Veteran was afforded several VA examinations in conjunction with his claim.  In May 2005, the Veteran was afforded a VA examination.  The Veteran stated that he generally had 2-3 headaches per week which could last anywhere from 2 hours to 2 days.  He occasionally went as much as a month without a headache.  His only medications were Tylenol and aspirin, taken as needed, but no specific headache medication.  The headaches started in the back of his head and then radiated forward to the temporal regions bilaterally.  He had some increased eye lacimation during the headaches as well as some nausea.  He denied having photophobia, phonophobia, or visual auras.  Examination of his skull was normal with no tenderness to palpation.  The diagnosis was chronic headaches which had a vascular component and were consistent with atypical migraine or cluster headaches.  They had some, but not all of the characteristics of migraine headaches.  

In June 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported having headaches which occurred three times per week in the bitemporal areas, sometimes involving the left side of his face and sometimes the occiput, which lasted 2 hours.  He had stopped taking medication, but had previously taken Tylenol or Advil.  The level of intensity was a 3-4 out of 10.  He would simply wait until the headache went away.  He had no associated nausea, throbbing, photophobia, noise intolerance, associated weakness, numbness, or clumsiness nor any residuals the next day.  There were no known triggers.  The Veteran indicated that he previously worked for the local school district, but was contemplating retirement due to missing work on a number of occasions when he did not feel well.  Neurological examination did not reveal abnormalities at that time.  The diagnosis was frequent headaches, tension type.  The examiner indicated that the headaches never produced prostration or interference with daily activities.  

In February 2009, the Board remanded this case and requested that the Veteran be afforded a new examination.  This examination was conducted on May 15, 2009.  The Veteran reported that he had headaches which occurred 3-4 times per week and were located at the back of his head as well as the left parietal and frontal areas and into the temples.  They were moderate and occasionally severe.  He had to lie down.  The severe headaches averaged one per week.  There was no nausea, vomiting, blurred vision, or diplopia.  He was sensitive to light and loud noises.  One time a week, he related that he would be incapacitated for 2 hours.  He took Tylenol 3 which helped without causing side effects.  Nothing seemed to bring on the headaches.  Neurological examination was normal.  The diagnosis was tension headaches, not migrainous.  

The Schedule for Rating Disabilities does not include a disability specifically for tension headaches, the most recent diagnosis.  Therefore, the Veteran's headache disorder is rated analogous to migraine headaches under Diagnostic Code 8100, which provides a 10 percent rating for characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on average of once a month over the last several months; and a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board also notes that while the Veteran's headaches have been described as being "migraine" rather than "tension," at times, they will all be rated as part and parcel of the same headache disorder.

The rating criteria do not define "prostrating;" nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, the Veteran did not have prostrating headaches described or shown until his most recent VA examination.  At that time, he indicated that he had severe headaches once per week with some associated symptoms, and he had to lie down and was incapacitate for a couple of hours.  The examiner did not provide any indication that these headaches were not prostrating, as the previous VA examiner had done.  Although the examiner was asked to describe the frequency of prostrating attacks, there is some ambiguity as only the Veteran's complaints were recorded.  However, since the examiner did not differentiate between his opinion and the Veteran's statements, neither will the Board.  

As such, in affording the Veteran the benefits of the doubt, a 30 percent rating is assigned.  However, a 50 percent rating is not warranted because his headaches are not completely prostrating with prolonged attacks productive of severe economic inadaptability.  The Veteran had missed work, but not to the extent of severe economic inadaptability as evidenced by the fact that the headaches last no more than 2 hours which would permit a return to work, if the Veteran was employed.  

Accordingly, a 30 percent rating, but no more, is warranted from May 15, 2009.  

Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against higher ratings for prostatitis or right knee disability, but the evidence supports a 30 percent rating for headaches from May 15, 2009.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level for each and symptomatology; as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities beyond what is contemplated in the rating criteria.  There is nothing in the record which suggests that the disabilities markedly impacted his ability to perform his job beyond the industrial impairment contemplated.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for a skin disability, characterized as tinea, dermatophytosis, and onychomycosis, is granted 

A rating in excess of 20 percent for prostatitis, prior to May 15, 2009, is denied.

A rating in excess of 40 percent for prostatitis, from May 15, 2009, is denied.

A rating in excess of 10 percent for post-operative internal derangement of the right knee is denied.  

A rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  

A compensable rating for headaches prior to May 15, 2009, is denied, and a 30 percent rating for headaches from May 15, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


